 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10
     BRIAN SHANKLIN,                                      Case No.: 2:18-cv-01538-JCM-NJK
11
            Plaintiff(s),                                                Order
12
     v.
13
     ALLSTATE FIRE AND CASUALTY
14   INSURANCE COMPANY,
15          Defendant(s).
16          To date, the parties have not filed a stipulated discovery plan as required by Local Rule
17 26-1(a). The parties are hereby ORDERED to file, no later than October 16, 2018, either (1) a
18 joint proposed discovery plan; or (2) a status report explaining why a proposed discovery plan
19 should not be filed at this time.
20         IT IS SO ORDERED.
21         Dated: October 9, 2018
22                                                             ______________________________
                                                               Nancy J. Koppe
23                                                             United States Magistrate Judge
24
25
26
27
28

                                                   1
